Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 63, 65, 66, 68-70, 75, 76, 78, 79, 81, 82, and 86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi US 20080274742.

Regarding claims 63, 78, 79, and 86, Bi teaches an apparatus operable in a communication system, the apparatus comprising:
processing circuitry configured to:
receive a measurement gap pattern to perform a radio signal measurement from said communication system;


perform said radio signal measurement during said limited duration of said measurement gap pattern (The timing information is used to generate a measurement gap profile (608). The measurement gap profile is used by the mobile station to configure a measurement pattern based on the timing of the serving cell to ensure reception of control information of the candidate cell, abstract, Once the present serving network has processed the information, it produces a measurement gap profile which is transmitted back to the mobile station. The mobile station, upon receiving the measurement gap profile, configures a measurement gap pattern for each measurement instance, with width, interval, and start time relative to the timing of the present serving network, [0006], For each measurement instance, the mobile station determines the time slot/frame of the candidate cell to be measurement based on the parameters of the gap profile, e.g., based on the measurement gap series' starting point and its gap period, [0023], Hence, the gap widths and starting times may be different from measurement instance to measurement instance. After the mobile station determines which time slots/frames in the serving cell are to be used for 

Regarding claims 65, measurement gap pattern comprises a plurality of measurement gaps (fig. 5, 8).





Regarding claims 68, limited duration depends on at least one of:
a configuration of radio signals outside of a duration covered by said measurement gap pattern,
a gap length or gap periodicity of said measurement gap pattern (gap width, gap period, [0021]), 
a measurement period by said apparatus of said radio signal measurement, 
and a reported measurement event associated with said radio signal measurement.

Regarding claims 69, determine said limited duration based on a message received from said communication system (Once the present serving network has processed the information, it produces a measurement gap profile which is transmitted back to the mobile station. The mobile station, upon receiving the measurement gap profile, configures a measurement gap pattern for each measurement instance, with width, interval, and start time relative to the timing of the present serving network, [0006]).

Regarding claims 70, radio signal measurement is one of an intrafrequency measurement (fig. 2), an inter-frequency measurement, and an inter-radio access technology measurement.

Regarding claims 75, processing circuitry is configured to receive said measurement gap pattern via at least one of multicast signaling, broadcast signaling, and dedicated signaling (mobile station acquires timing information, timing information used to generate measurement gap profile, abstract).

Regarding claims 76, processing circuitry is configured to receive said measurement gap pattern via at least one of radio resource control (RRC) and control channel signaling (mobile station acquires timing information, timing information used to generate measurement gap profile, abstract).

Regarding claims 81, processing circuitry is configured to provide said limited duration of said measurement gap pattern to said user equipment (timing information, abstract).

Regarding claims 82, said limited duration depends on at least one of:


a gap length or gap periodicity of said measurement gap pattern [0021]), 
a measurement period by said user equipment of said radio signal measurement, 
and a reported measurement event associated with said radio signal measurement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64, 67, 71-74, 77, 80, and 83-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi as applied to claims 63 and 79 above, and further in view of Huang US 20180213425.



Huang teaches determine said limited duration by applying a rule based on said measurement gap pattern (fig. 7, configuration done by the LTE eNB 140 in step 2 conforms to the supported measurement gap configurations noted in the 3GPP TS 36.133, [0060]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Bi by   determine said limited duration by applying a rule based on said measurement gap pattern, as shown by Huang. This modification would benefit the system by ensuring that the measurement gap algorithm conforms to preexisting standards.

Regarding claims 67, measurement gap pattern comprises an aperiodic pattern of measurement gaps (Huang: flexible measurement gap repetition periods, [0023]).

Regarding claims 71, 83, said processing circuitry is configured to receive another measurement gap pattern and selectively use at least one of said measurement gap pattern and said another measurement gap pattern to perform said radio 

Regarding claims 72, processing circuitry is configured to selectively use said measurement gap pattern for said limited duration and said another measurement gap pattern after said limited duration expires (Huang: fig. 7, gap pattern, number of gaps per burst, [0060]).

Regarding claims 73, processing circuitry is configured to selectively use at least one of said measurement gap pattern and said another measurement gap pattern based on:
prior knowledge about a transmission beam detected by said apparatus, a numerology, 
a coverage level, 
a pre-defined rule or condition (Huang: fig. 7, configuration done by the LTE eNB 140 in step 2 conforms to the supported measurement gap configurations noted in the 3GPP TS 36.133, [0060]),
a switching time to perform said radio signal measurement by said apparatus, a prohibited period of time for communication by said apparatus, and at least one of a trigger and a triggering condition.



Regarding claims 77, measurement gap pattern is configured to cover a portion of a synchronization signal burst (Huang: measurement gap pattern 40 is designed to ensure that the UE can receive both the Primary Synchronization Signal (PSS) and the Secondary Synchronization Signal, [0027]). 


Regarding claims 83, processing circuitry is configured to provide another measurement gap pattern to said user equipment ([0023]) and provide an instruction to said user equipment to selectively use at least one of said measurement gap pattern and said another measurement gap pattern to perform said radio signal measurement (Huang: fig. 7).

Regarding claims 84, processing circuitry is configured to provide said instruction to said user equipment to selectively use said measurement gap pattern for said limited duration and said another measurement gap pattern after said limited duration 

Regarding claims 85, processing circuitry is configured to provide said instruction to said user equipment to selectively use at least one of said measurement gap pattern and said another measurement gap pattern based on:
prior knowledge about a transmission beam detected by said user equipment,
a numerology, a coverage level, 
a pre-defined rule or condition (Huang: fig. 7, configuration done by the LTE eNB 140 in step 2 conforms to the supported measurement gap configurations noted in the 3GPP TS 36.133, [0060]),
a switching time to perform said radio signal measurement by said user equipment, a prohibited period of time for communication by said user equipment, and at least one of a trigger and a triggering condition.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476